DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Um et al. (US 20150072236A1) (cited by Applicant in IDS dated 8/25/2021).
Regarding Claim 1, Um discloses a lithium-ion secondary battery electrode comprising: a current collector made of a porous metal foam; and an electrode layer including an electrode material mixture (active material) filling the current collector [0021-0023]. Um further discloses that the electrode material mixture (active material) may coat some or all of the pore walls of the current collector [0021]. Therefore, it would be appreciated by the skilled artisan that in embodiments wherein only some of the pore walls are coated by the electrode material mixture (active material), there necessarily exists a material mixture-free region in the electrode layer wherein the current collector is not filled with the electrode material mixture (active material). Thus, Um discloses all of the limitations of Claim 1.
Regarding Claim 2, Um further discloses that an electrolyte solution is introduced to the electrode and flows through the pores of the metal foam current collector [0007, 0030]. Therefore, the skilled artisan would recognize that the electrolyte solution would necessarily be present in the wherein the material mixture-free region. Thus, Um discloses all of the limitations of Claim 2.
Regarding Claim 8, Um further discloses that the current collector may be made of aluminum foam [0023]. Therefore, Um discloses all of the limitations of Claim 8.
Regarding Claim 9, Um further discloses that the lithium-ion secondary battery electrode may be a positive electrode [0023]. Therefore, Um discloses all of the limitations of Claim 9.
Regarding Claim 10, Um further discloses that the current collector may be made of copper foam [0023]. Therefore, Um discloses all of the limitations of Claim 10.
Regarding Claim 11, Um further discloses that the lithium-ion secondary battery electrode may be a negative electrode [0023]. Therefore, Um discloses all of the limitations of Claim 11.
Claims 1-6, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akikusa et al. (US 20170256777A1) (cited by Applicant in IDS dated 5/23/2022).
Regarding Claim 1, Akikusa discloses a lithium-ion secondary battery electrode (cathode, 2) comprising: a current collector (5) made of a porous metal foam; and an electrode layer including an electrode material mixture (active material) filling the current collector (Figure 1, [0065-0066]). Akikusa further discloses that the lithium-ion secondary battery electrode (cathode, 2) includes a material mixture-free region (holes, 6) in the electrode layer wherein the current collector (5) is not filled with the electrode material mixture (active material) [0065]. Thus, Akikusa discloses all of the limitations of Claim 1.
Regarding Claim 2, Akikusa further discloses that an electrolyte solution is present in the wherein the material mixture-free region (holes, 6) [0066]. Thus, Akikusa discloses all of the limitations of Claim 2.
Regarding Claim 3, Akikusa further discloses an embodiment of the lithium-ion secondary battery electrode (cathode, 2) wherein the material mixture-free region (holes, 6) extends from a surface to an approximate center line of the electrode layer in a thickness direction of the lithium-ion secondary battery electrode (cathode, 2) (Figure 3A, [0119]). Thus, Akikusa discloses all of the limitations of Claim 3.
Regarding Claim 4, Akikusa further discloses an embodiment of the lithium-ion secondary battery electrode (cathode, 2) wherein the material mixture-free region (holes, 6) penetrates through the electrode layer (Figure 3F, [0120]). Thus, Akikusa discloses all of the limitations of Claim 4.
Regarding Claim 5, Akikusa further discloses that the lithium-ion secondary battery electrode (cathode, 2) having the material mixture-free region (holes, 6) may comprise a plurality of material mixture-free regions (holes, 6) (Figures 3A-3F, 0022]). Thus, Akikusa discloses all of the limitations of Claim 5.
Regarding Claim 6, Akikusa further discloses an embodiment of the lithium-ion secondary battery electrode (cathode, 2) wherein the material mixture-free region (holes, 6) are arranged substantially parallel to each other (Figure 3A, [0119]). Thus, Akikusa discloses all of the limitations of Claim 6.
Regarding Claim 8, Akikusa further discloses that the current collector (5) may be made of aluminum foam [0064]. Therefore, Akikusa discloses all of the limitations of Claim 8.
Regarding Claim 9, Akikusa further discloses that the lithium-ion secondary battery electrode (cathode, 2) may be a positive electrode [0065]. Therefore, Akikusa discloses all of the limitations of Claim 9.
Regarding Claim 12, Akikusa further discloses a lithium-ion secondary battery (1) comprising: a positive electrode (cathode, 2); a negative electrode (anode, 3); and a separator (4) disposed between the positive electrode (cathode, 2) and the negative electrode (anode, 2) (Figure 1, [0062, 0125]). Akikusa further discloses that the positive electrode (cathode, 2) is the lithium-ion secondary battery electrode (cathode, 2) according to Claim 1 [0062-0063]. Therefore, Akikusa discloses all of the limitations of Claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akikusa et al. (US 20170256777A1) (cited by Applicant in IDS dated 5/23/2022).
In Regards to Claim 7 (Dependent Upon Claim 5):
	Akikusa discloses the electrode of Claim 5 as set forth above. Akikusa further discloses an embodiment of the lithium-ion secondary battery electrode (cathode, 2) wherein the material mixture-free region (holes, 6) are arranged substantially parallel to each other (Figure 3A, [0119]). Akikusa further discloses that the lithium-ion secondary battery electrode (cathode, 2) can be produced in a number of embodiments wherein the shape, size, and arrangement of the material mixture-free region (holes, 6) may be varied [0117-0122].
	Akikusa is deficient in disclosing that the material mixture-free regions are arranged substantially perpendicular to each other. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the arrangement of the material mixture-free regions on the lithium-ion secondary battery electrode of Akikusa, a substantially perpendicular arrangement, as Akikusa teaches than many variations of shape, size, and arrangement of the material mixture-free regions may be selected. Furthermore, it has been held that aesthetic design changes do not hold patentable weight (MPEP 2144.04 I). By doing so, all of the limitations of Claim 7 have been met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                    
                                                                                                                                                                                    /BRIAN R OHARA/Examiner, Art Unit 1724